356 S.W.3d 285 (2011)
Tammy Ann YOUNG, Appellant,
v.
PROGRESSIVE DIRECT INSURANCE COMPANY, Respondent.
No. WD 73144.
Missouri Court of Appeals, Western District.
November 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Application for Transfer Denied January 31, 2012.
James D. Walker, Jr., Kansas City, MO, for appellant.
Brette S. Hart and Dana M. Harris, Kansas City, MO, for respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.


*286 Order
PER CURIAM:
Tammy A. Young appeals from the judgment of the Circuit Court of Jackson County, Missouri, granting summary judgment to Progressive Direct Insurance Company. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).